     Case 3:20-cv-00011-DPM Document 54 Filed 07/13/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

LISA RYAN MURPHY                                            PLAINTIFF

v.                       No: 3:20-cv-11-DPM

TONI BRADLEY, Warden,
McPherson Unit, et al.                                  DEFENDANTS

                            JUDGMENT
     Murphy's complaint is dismissed without prejudice.




                                       D.P. Marshall Jr. ?
                                       United States District Judge
